NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



PETER M. BLAKELEY and AMY                     )
BLAKELEY,                                     )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D17-3782
                                              )               2D17-4165
MICHAEL T. LIVORSI, individually and          )
as Trustee of the MICHAEL T.                  )       CONSOLIDATED
LIVORSI AND NELDA J. LIVORSI                  )
REVOCABLE LIVING TRUST DATED                  )
05/24/99; MICHAEL LIVORSI,                    )
individually and as Trustee of the            )
MICHAEL LIVORSI REVOCABLE                     )
LIVING TRUST DATED 04/22/03;                  )
JIM AGLES; and REALTY TEAM OF                 )
LEE COUNTY, INC., a Florida                   )
corporation D/B/A RE/MAX REALTY               )
TEAM,                                         )
                                              )
             Appellees.                       )
                                              )

Opinion filed May 8, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County; John
E. Duryea, Jr., Judge.

P. Brandon Perkins of Rogers Towers, P.A.,
Ft. Lauderdale, for Appellants.

Theodore L. Tripp, Jr., and Joel W.
Hyatt of Hahn Loeser & Parks LLP,
Fort Myers, for Appellee Jim Agles.
No appearance for remaining Appellees.



KELLY, Judge.


              Peter and Amy Blakeley challenge the final summary judgment entered in

favor of Jim Agles, the real estate agent and property manager who represented the

seller in a real estate transaction with the Blakeleys.1 Because genuine issues of

material fact remain in dispute with regard to whether Mr. Agles had knowledge of

material defects in the home at the time of the sale and breached his duty to disclose

them to the Blakeleys, we reverse and remand for further proceedings.

              We review an order granting final summary judgment de novo. See

Volusia Cty. V. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000). If

the evidence raises the slightest doubt on any issue of material fact, if it is conflicting, or

if it will permit different reasonable inferences, summary judgment is improper. Grimes

v. Lottes, 241 So. 3d 892, 896 (Fla. 2d DCA 2018). Summary judgment should only be

granted "where the facts are 'so crystalized' that nothing remains but questions of law."

Ventana Condo. Ass'n, Inc. v. Chancey Design P'ship, Inc., 203 So. 3d 175, 183 (Fla.

2d DCA 2016) (quoting McCabe v. Fla. Power & Light Co., 68 So. 3d 995, 997 (Fla. 4th

DCA 2011)). Because the facts of this case are not "so crystallized" such that nothing

remains but questions of law, we reverse and remand for further proceedings.




              1Case  number 2D17-4165 is an appeal from the final summary judgment
granted as to count V of the Blakeleys' second-amended complaint and from the order
denying the Blakeleys' motion for rehearing. Case number 2D17-3782 is a separately-
filed appeal from the Blakeleys' Amended Motion to Vacate Order on Motion for
Summary Judgment. We consolidate these appeals for purposes of this opinion.


                                             -2-
            Reversed and remanded.



LaROSE, C.J. and BLACK, JJ., Concur.




                                       -3-